1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                 ***
8

9    CHRISTOPHER BRIAN KINDER,                          Case No. 3:16-cv-00449-MMD-CBC

10                                      Petitioner,                    ORDER
            v.
11
     ROBERT LEGRAND, et al.,
12
                                    Respondents.
13

14          Good cause appearing, it is ordered that Respondents’ fourth unopposed motion

15   for enlargement of time (ECF No. 53) is granted. Respondents will have until April 24,

16   2019, to file a reply to the opposition to the motion to dismiss in this case.

17          DATED THIS 18th day of April 2019.

18

19                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
